Citation Nr: 1138423	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied a claim for TDIU.  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

Although the Veteran filed an October 2003 notice of disagreement to an April 2003 RO decision regarding an increased rating claim for hearing loss, he did not file an appeal after the February 2004 statement of the case was issued.  At the July 2011 hearing the Veteran and his representative was asked if there were any issues on appeal and they stated that TDIU was the only issue on appeal.  The Board finds no other issues are on appeal.  


FINDINGS OF FACT

1. The Veteran has one year of college, many years of a career in salesmanship, and several years of janitorial and maintenance experience.  

2. The Veteran is service-connected for bilateral hearing loss at 50 percent disabling and tinnitus at 10 percent disabling; he has a combined rating of 60 percent.  

3. The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment.  




CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a notice letter in August 2009 that notified him of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the same letter, the RO also notified the Veteran of the process by which effective dates are established, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service and post service medical records have been associated with the claims file.  At the hearing the Veteran stated he was not receiving Social Security Administration (SSA) disability benefits (Transcript, p 7); a remand for SSA records is not warranted.  All identified and available treatment records have been secured.  The Veteran received a VA examination which specifically addressed the Veteran's employability based on his service-connected disabilities.  Responses from the Veteran's past employers are in the file.  

In a recent case, the Federal Circuit held that VA is not required (under 38 U.S.C.A. § 5103A) to obtain an industrial survey from a vocational expert to evaluate a TDIU claim where a veteran cannot perform his old job.  Curtis E. Smith v. Shinseki, No. 2010-7145 (Fed.Cir. 2011).  It is not necessary to remand this case for a vocational expert's opinion.  The duties to notify and assist for this claim have been met.  

Legal Criteria and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2011).  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  Id.  

If a Veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service under certain circumstances.  38 C.F.R. §§ 4.16(b) (2011).  The case is to be submitted to the Director when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  

The Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board is to take into account the Veteran's employment and educational background.  Van Meter v. Brown, 4 Vet. App. 477, 479 (1993).  

In Faust v. West, 13 Vet. App. 342, 356 (2000) (citations omitted), the definition of "gainful employment" was explained to be employment that: "... provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100 percent rating based on individual unemployability."  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may be held to exist on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Id.  Marginal employment generally shall be deemed to exist when the earned annual income of the Veteran does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

For a veteran to prevail in his or her claim for TDIU benefits, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question presented is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms, continuity of symptoms, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contends he is entitled to a TDIU.  The September 2009 RO rating decision shows that the Veteran has a combined rating of 60 percent (50 percent for hearing loss and 10 percent for tinnitus), effective June 14, 2006 for the service-connected hearing loss and tinnitus.  Service connection for tinnitus and hearing loss was granted based on exposure to acoustic trauma in service.  Since the grant of service connection for hearing loss and tinnitus was based on a common etiology, the ratings for both are considered a single disability under 38 C.F.R. § 4.16(a)(2).  As a result, the Veteran meets the schedular rating for a TDIU under 38 C.F.R. § 4.16(a).  

The Board will next consider whether the Veteran is still unemployable by reason of his service-connected disabilities.  As stated, the Veteran is service-connected for bilateral hearing loss (50 percent disabling) and tinnitus (10 percent disabling).  

In his July 2009 TDIU application, the Veteran said that his service-connected bilateral hearing loss and tinnitus prevented him from securing or following a substantially gainful occupation.  He said his disability affected full time employment in 1988, but he last worked full time in 2003.  This was the same time he reported he became too disabled to work.  The most he ever earned in a year was about $20,000 doing maintenance in 2000.  

From January to June 2003 he said worked for an insurance company for 40 hours per week and lost no time from illness (he later characterized this company as a real estate business in September 2009).  From January 2000 to June 2001, he said he worked in maintenance for a retail business 40 hours a week.  He said he left his job in maintenance due to his disability and did not expect to receive disability retirement benefits or worker's compensation.  He said he tried to obtain employment working for a real estate firm in 2003.  He had one year of college and did not have any other training before he became too disabled to work.  

The same month, the Veteran's former real estate employer submitted information about the Veteran's past employment.  The Veteran worked from December 3, 2002 to December 23, 2003.  He earned $6,300 during in this time.  He did not lose any time due to disability.  He was a real estate agent and independent contractor, so he worked his own schedule.  No concessions were made due to his disability.  The company said the Veteran chose to leave because the franchise fees were too high.  He was not entitled to any benefits.  

Also the same month, the Veteran's last prior employer (a retailer and also the Veteran's wife), submitted a statement about his past employment.  It was noted that his business was now closed.  The Veteran started working there in 1999 and employment ended in 2003.  He was in maintenance and sales.  He worked about 25 hours a week.  There were no concessions made due to disability.  The reason for termination of employment was that his hearing did not allow him to communicate with customers.  He was not entitled to any benefits.  

The Veteran later resubmitted his TDIU application; he altered dates of employment and his highest gross earnings to match what his wife had written on the employment statement.  

In March 2010, the Veteran filed a notice of disagreement, stating he was entitled to TDIU because he could not hear what was being said to him by customers in the store.  He felt that due to his age (68), and the fact that he was hard of hearing, no one was going to hire him.  

In July 2011, the Veteran attended a Board hearing.  The Veteran said the last time he worked was 1992.  (Transcript, pp 3-4.)  He was a salesman in the chemical business.  (Transcript, p 4.)  He had worked in sales almost his entire life.  (Transcript, p 7.)  He had never gone to vocational rehabilitation at VA.  Id.  

After that, he was an insurance salesman and he quit that job.  (Transcript, p 5.)  Although he said he was an insurance salesman, he also said he got his real estate license for this job.  Id.  He said it was hard to hear and understand people; he quit out of frustration.  Id.  He understood the real estate company told VA he quit due to fees, but disputed that as the reason he quit.  Id.  Later in the hearing, he said that he sold two properties in six months as a real estate agent.  (Transcript, p 8.)  He expressed displeasure with the process of selling real estate for that company.  Id.  

He said he could not hear on the telephone at all because his hearing aids did not help him on the phone.  (Transcript, p 6.)  He had a hard time even listening in church or going out to dinner with friends.  Id.  

He then worked at his wife's retail store, but had a hard time understanding customers.  (Transcript, p 5).  As a result, he then worked as a sort of janitor in the store.  Id.  He had resigned himself to the idea that he could not get a job because he could not understand what people were saying.  Id.  

However, he found many things to do when he worked for his wife: building shelves and cabinets; stocking things; taking the garbage out; electrical work; and vacuuming.  (Transcript, p 8.)  His wife explained that she had to close the shop five or six years prior because of an accident which effectively destroyed the store in September 2004; the beginning of the busy season.  (Transcript, p 9.)  Due to the timing, goods were not able to be ordered in time and she closed the store that spring.  Id.  The Veteran's wife was able to get a good job elsewhere.  (Transcript, p 9-10.)  

The Veteran said he had not applied to work anywhere because he felt his hearing was bad and would only get worse.  (Transcript, p 12.)  He said he had trouble hearing people, like when he was doing water aerobics in the pool.  (Transcript, p 13.)  

When asked if he was able to work, the Veteran said: "I can do probably menial work . . ." (Transcript, p 15.)  He gave the example of being able to work in a lawn care business.  Id.  But he also said that it would be hard for him to hear and he thought he would need very simple instruction.  (Transcript, p 16.)  

The history of the Veteran's work experience shows he stopped working around 2004.  January 1968 correspondence to VA does show the Veteran worked as a life insurance salesman and his title was "special agent."  A September 2003 VA history and physical examination showed the Veteran was working as a realtor.  He had some depressive symptoms and was ultimately diagnosed with adjustment disorder with depressed mood.  This note showed that the Veteran reported losing his hearing at an increasing rate and had difficulty understanding people if he is with more than one person.  He had been a salesman his whole life but was not enjoying his current job and finding it quite stressful.  

A December 2003 VA psychology assessment shows that the Veteran stated that he started losing his hearing ten years ago and is now beginning to isolate because of it.  He reported that hearing aids had been unsuccessful.  He felt bad because he had lost his hearing.  He had trouble hearing others in his prayer group.  

The next month a VA record showed that the Veteran reported not being able to go to work and this was difficult for him and his wife.  The Veteran said that not being able to hear has kept him from socializing.  The Veteran became reclusive because he said the jobs he used to do require good hearing.  He was diagnosed with an adjustment disorder.  June 2004 VA psychology sessions show the Veteran was very concerned about his hearing loss and that it impacted his relationships.  

The history of the Veteran's disabilities shows that he had an ear disease VA examination in February 2002.  He was first seen in December 2001.  He presented with a history of tinnitus for five years.  He was a jet mechanic in service and exposed to noise.  He noticed a progressively worse ringing in the ears.  The diagnosis was bilateral hearing loss and tinnitus.  At an audiology examination, he was also diagnosed with high frequency sensorineural hearing loss bilaterally and tinnitus.  The examiner noted that medical intervention could affect the hearing ability.  In March 2002, the RO granted the claim for service connection for tinnitus at 10 percent disabling and granted bilateral hearing loss at 0 percent disabling (effective May 24, 2001).  

In January 2003, a VA audiology record showed the Veteran received hearing aids.  In April 2003, the Veteran received another VA audiology examination.  Pure tone thresholds were recorded as follows.  



HERTZ

1000
2000
3000
4000
Avg
RIGHT
20
25
80
80
51
LEFT
25
60
75
80
60

Speech recognition scores were 88 percent for the right ear and 80 percent for the left ear.  The examiner stated that word recognition was good bilaterally and medical follow up was not necessary.  Given the results, the Veteran was still rated at 0 percent disabling under 38 C.F.R. § 4.85 (2011).  

The history of the Veteran's disability shows that his bilateral hearing loss did worsen over time.  September and October 2003 VA audiology records show the Veteran was dissatisfied with hearing aids and was given a new pair.  He was given a new VA audiology examination in February 2004.  The examiner noted that both hearing loss and tinnitus are affecting him to the degree that he started seeing a psychiatrist (the Veteran filed a claim for service connection for a psychiatric disability but this claim was denied in July 2004 and is not on appeal).  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
30/25
40
80
80
56
LEFT
35/30
70
75
85
65

Speech recognition scores were 60 percent for the right ear and 52 percent for the left ear.  After this examination, a February 2004 statement of the case increased the rating for service-connected bilateral hearing loss to 10 percent from November 2003 and to 40 percent from February 2004.  

In March 2005, a private audiologist noted that the Veteran had hearing aids from VA and but did not like to wear them.  In a July 2005 letter, the audiologist said the Veteran took a hearing test.  Overall, the findings showed a moderate to severe sloping sensorineural hearing loss and a severe to profound sloping sensorineural hearing loss.  The hearing loss demonstrated that the Veteran needed a hearing aid.  The audiologist said if the binaural digital hearing aids did not work for the Veteran a "BICROS" aid should be considered.  

In June 2006, the Veteran had a VA audiology consultation.  The Veteran was not wearing his hearing aids because the output did not seem "natural."  He felt confused after a hearing aid adjustment because he felt the hearing aid room was not a natural environment.  He also complained of dizziness vertigo that he felt might have been from medication.  Excessive cerumen was removed from his ear.  Pure tone thresholds were recorded as follows.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
40
65
85
85
68.75
LEFT
40/45
65
80
85
68

Speech recognition scores were 60 percent for the right ear and 48 percent for the left ear.  

The diagnosis was mild sloping to severe sensorineural hearing loss bilaterally.  The audiologist said the Veteran was concerned that he was having more difficulty then his diagnosed hearing loss should produce; however, the tone threshold results were consistent with those obtained in November 2005.  The Veteran was counseled regarding his hearing loss and the limitations of hearing aids.  The Veteran was to be given more time during hearing aid fits to walk in a natural environment to ensure proper settings and to be counseled about the use of the aids.  

In September 2006, the Veteran received a new VA audiology examination.  Pure tone thresholds were recorded as follows.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
40
65
85
85
69
LEFT
45
70
80
85
70

Speech recognition scores were 44 percent for the right ear and 36 percent for the left ear.  The scores were categorized as poor.  In October 2006, the RO increased the Veteran's bilateral hearing loss rating to 50 percent effective June 2006.  In February 2009, a VA audiology examination showed pure tone thresholds and speech recognition scores that also demonstrated a 50 percent rating under 38 C.F.R. § 4.85.  

In February 2009, a VA primary care record shows the Veteran did not wear his hearing aids and this noncompliance was not helping his hearing problem.  

In July 2009, the Veteran filed his application for TDIU.  In July 2010, the Veteran was given a VA audiology examination to determine the impact of his service-connected disabilities on his ability to work.  The examiner noted that the Veteran was seeking TDIU.  The examiner stated that VA records were available and reviewed.  

Pure tone thresholds were as follows.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
45
70
85
85
71.25
LEFT
45
80
80
90
73.75

Speech recognition scores were 40 percent for the right ear and 60 percent for the left ear.  They were described as poor.  The results are consistent with a 50 percent rating under 38 C.F.R. § 4.85.  

The examiner stated that there were no significant effects of this disability on the Veteran's occupation.  There were also no effects on usual daily activities.  The opinion of the examiner was: 

With amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public.  

The examiner went on to explain that the Veteran's hearing loss alone shouldn't be a barrier to all employment settings.  "Many individuals with the veteran's degree of hearing loss, or worse, function well in many occupational settings."  The hearing loss would possibly cause some problems depending on the vocation.  The examiner addressed the tinnitus as well stating that he might have trouble working in environments that require communication that is not face-to-face (speakers, intercoms, etc.) or in jobs that require monitoring equipment with "beeps and pings" (like medical equipment).  

The Board finds all of the evidence to be competent insofar as the source of the evidence, like the Veteran and his wife, describes what was actually observed.  See 38 C.F.R. § 3.159(a)(2).  The examiner is competent to make a determination on the Veteran's ability to work.  Id.  

The Board must make findings with regard to credibility for the evidence submitted.  Caluza v. Brown, 7 Vet. App. at 511.  The Board finds the Veteran and his wife are credible and both have attempted to demonstrate the Veteran's disability picture honestly.  The Veteran's revised TDIU application shows that at one point in 2000 he made about $20,000 working for his wife doing maintenance and janitorial duties for her retail store; in 2003 she reported he made a little over $3,000 working 25 hours a week.  

The other evidence in the file is credible, as there is no evidence to the contrary.  The examination report addressing the Veteran's ability to work is highly probative; these reports are assigned great weight.  Also credible and probative is the September 2009 statement from the Veteran's other past employer (the real estate company).  This record did state that the Veteran lost no time from work due to his disability.  Also, there were no concessions made for the Veteran's disability.  

In reviewing the above evidence of the disabilities combined, the Board concludes that they do not preclude employment.  The Board has taken into account the Veteran's employment history and educational background.  He is independent in his activities of daily living and, by his own admission at the hearing, can do menial work.  (Transcript, pp 15-16.)  The Veteran helps with household chores and yard work.  (Transcript, p 10.)  VA records show the Veteran attends physical therapy and at the hearing he said he does water aerobics and goes to the gym.  (Transcript, p 13.)  The Board does not find a factor which takes the Veteran's case "outside the norm" of other such veterans.  Van Hoose v. Brown, 4 Vet. App. at 363.  

The Board considered that the last job the Veteran had was working for his wife and whether this job in a family business was "marginal" under 38 C.F.R. § 4.16(a).  In 2003, the Veteran made a little over $3,000 working 25 hours per week, but in 2000 he said he made $20,000.  The real estate company stated that in 2003 the Veteran made $6,300.  The Board notes that there is no evidence that the Veteran is incapable of securing or following a substantial gainful employment.  In this regard, the fact a Veteran is not currently working or is working making a low income is not the determinative factor in whether a TDIU rating is warranted.  As previously stated, the question is whether the Veteran is capable of securing or following a substantial gainful employment.

The Veteran's wife made clear at the hearing that the reason for ending the Veteran's employment was due to closing her retail shop for business reasons.  (Transcript, pp 8-9.)  The Veteran also said at the hearing: "Business kind of went the opposite way."  The reason she gave for termination of employment on the September 2009 employer information form was that the Veteran was not able to communicate with customers, but at the hearing the Veteran said he had other duties that did not involve customer service.  (Transcript, p 8.)  The Veteran stated at the hearing he could do "menial work."  (Transcript, p 15.)  The evidence of record as a whole supports that the Veteran's disabilities do not prevent him from obtaining substantially gainful employment.  

The Veteran also implied in his notice of disagreement and at the Board hearing that he was too old to work or to go through vocational rehabilitation.  Age is not a factor in evaluating unemployability.  38 C.F.R. § 3.341(a); 4.19.  

The Board concludes that while the Veteran exhibits impairment due to his service-connected disabilities, there is no competent and adequate opinion of record that states the Veteran is unemployable based solely on his service-connected disabilities.  The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


